In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Hepner, J.), dated April 30, 1998, which, upon a fact-finding order of the same court, dated February 19, 1998, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of criminal trespass in the third degree, adjudged her to be a juvenile delinquent and placed her in the custody of the New York State Division for Youth for 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of Ayesha Shandeia McM., 255 AD2d 515). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.